Exhibit 10.1
Sixth Amendment
to
Loan and Security Agreement
     THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of December 22, 2008, by and between SILICON VALLEY BANK
(“Bank”), on the one side, and
     EV3 ENDOVASCULAR, INC., a Delaware corporation,
     EV3 INTERNATIONAL, INC., a Delaware corporation,
     MICRO THERAPEUTICS, INC., a Delaware corporation, and
     FOXHOLLOW TECHNOLOGIES, INC., a Delaware corporation
(collectively and jointly and severally referred to as “Borrowers”), whose
address is c/o ev3 Inc., 9600 54th Avenue North, Plymouth, MN 55442, on the
other side.
Recitals
     A. Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of an Effective Date of June 28, 2006 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). The Obligations of the Borrowers have been guarantied by, among
others, the following companies, in favor of Bank: ev3 Inc., a Delaware
corporation; Micro Therapeutics International, Inc., a Delaware corporation; and
ev3 Peripheral, Inc., a Minnesota corporation (collectively, the “Guarantors”).
     B. Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
     C. Borrowers have requested that Bank amend the Loan Agreement to modify
certain financial covenants and certain other provisions of the Loan Agreement.
     D. Bank has agreed to so amend the Loan Agreement, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Agreement.
          2.1 Section 6.7 (Financial Covenants). Section 6.7 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows,
effective on the date hereof:
“6.7 Financial Covenants.
“Parent shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Parent
and its Subsidiaries:
“(a) Adjusted Quick Ratio. A ratio of Qualified Quick Assets to Current
Liabilities of at least 0.75 to 1.00.
“(b) EBITDA. EBITDA for each fiscal quarter listed in the table below, which
shall be tested as of the last calendar day of such fiscal quarter, shall equal
or exceed the minimum EBITDA requirement listed next to such fiscal quarter
period:

              Minimum Period   EBITDA
Fiscal quarter ending December 31, 2008
  $ 2,500,000.  
Fiscal quarter ending March 30, 2009
  $ 2,500,000.  
Fiscal quarter ending June 29, 2009
  $ 5,000,000.  
Fiscal quarter ending September 28, 2009
  $ 7,500,000.  
Fiscal quarter ending December 31, 2009, and each fiscal quarter thereafter
  $ 10,000,000.  

          2.2 “EBITDA”. The definition of “EBITDA” in Section 13.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows,
effective on the date hereof:
“‘EBITDA’ for any period, means (i) the sum, without duplication, of the amounts
for such period of (a) consolidated Net Income, plus (b) consolidated Interest
Expense, plus (c) provisions for taxes based on income, plus (d) total
depreciation expense, plus (e) total amortization expense, plus (f) other
non-cash items reducing consolidated Net Income including any non-cash
compensation expense as well as any non-cash impairment of goodwill or other

2



--------------------------------------------------------------------------------



 



intangible assets (excluding any such non-cash item to the extent that it
represents an accrual or reserve for a potential cash payment in any future
period or an expense of a prepaid cash item that was paid in a prior period),
minus (ii) the sum, without duplication of the amounts for such period of
(a) non-cash items increasing consolidated Net Income for such period (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), plus (b) interest income.”
          2.3 Interest Rate. Sections 2.3(a)(i) and (iii) of the Loan Agreement
are each hereby amended and restated in their entirety to read as follows,
effective on the date hereof:
“(a) Interest Rate.
“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one-half of one percent (0.50%) per annum, which interest
shall be payable monthly in accordance with Section 2.3(f) below.”
“(iii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding of
the Term Loan shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%) per annum, which interest shall be payable
monthly in accordance with Section 2.3(f) below.”
          2.4 Exhibit D (Compliance Certificate). Exhibit D to the Loan
Agreement is hereby replaced by Exhibit A hereto.
          2.5 Conforming Changes. In addition to implement the foregoing, the
definition of “Tangible Net Worth” and all references to the defined term
“Tangible Net Worth,” including but not limited to any “Tangible Net Worth”
financial covenant applicable to the Parent and its Subsidiaries, in any of the
Loan Documents is hereby removed and deleted.
     3. Limitation of Amendments.
          3.1 The amendments set forth herein are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any other transaction or to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and

3



--------------------------------------------------------------------------------



 



agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed, shall remain in full force and effect, and are
incorporated herein by reference.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Each Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
          4.3 The organizational documents of each Borrower previously delivered
to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by each Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
          4.5 The execution and delivery by each Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting any Borrower, (b) any contractual restriction
with a Person binding on any Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on any Borrower, or (d) the organizational documents of any Borrower;
          4.6 The execution and delivery by each Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on any Borrower, except as already have been obtained or made;
and
          4.7 This Amendment has been duly executed and delivered by each
Borrower and is the binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery of this Amendment by each party hereto, and (b) Bank’s
receipt of the Acknowledgment of Amendment and Reaffirmation of Guaranty
substantially in the form attached hereto as Schedule 1, duly executed and
delivered by each Guarantor named thereon.
     7. Expenses. Without limitation on the terms of the Loan Documents,
Borrowers agree to reimburse Bank for all its costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment. Bank is
authorized to charge said fees, costs and expenses to Borrowers’ loan account or
any of Borrowers’ deposit accounts maintained with Bank.
[ Signature Page Follows ]

5



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.
Borrowers:

              EV3 ENDOVASCULAR, INC.   EV3 INTERNATIONAL, INC.
 
           
By:
  /s/ Patrick D. Spangler   By:   /s/ Patrick D. Spangler
 
           
Name:
  Patrick D. Spangler   Name:   Patrick D. Spangler
Title:
  Vice President and Chief Financial Officer   Title:   Treasurer
 
            MICRO THERAPEUTICS, INC.   FOXHOLLOW TECHNOLOGIES, INC.
 
           
By:
  /s/ Patrick D. Spangler   By:   /s/ Patrick D. Spangler
 
           
Name:
  Patrick D. Spangler   Name:   Patrick D. Spangler
Title:
  Chief Financial Officer and Treasurer   Title:   Chief Financial Officer and
Treasurer
 
            Bank:           SILICON VALLEY BANK        
 
           
By:
  /s/ Kimberly A. Stover        
 
           
Name:
  Kimberly A. Stover        
Title:
  Relationship Manager        

[Signature Page—Sixth Amendment to Loan and Security Agreement]

6



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SIXTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
EXHIBIT D
COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK   Date:                                         

FROM: ev3 Endovascular, Inc.; ev3 International, Inc.; Micro Therapeutics, Inc.;
FoxHollow Technologies, Inc. (the foregoing are referred to as “Borrowers”); and
ev3 Inc. (“Parent”)
The undersigned authorized officers of Borrowers and Parent certify that under
the terms and conditions of the Loan and Security Agreement between Borrowers
and Bank (the “Agreement”), (1) Borrowers are in complete compliance for the
period ending                      with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrowers, Parent, and each of its Subsidiaries have timely
filed all required tax returns and reports, and Borrowers, Parent, and each of
its Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by them except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, (5) no Liens
have been levied or claims made against Borrowers, Parent, or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrowers
have not previously provided written notification to Bank, and (6) attached
hereto is an organizational chart showing Parent’s ownership of its
Subsidiaries, Parent’s Subsidiaries’ ownership of any Subsidiaries, and so forth
for all Subsidiaries of Subsidiaries. Also attached are the required documents
supporting the certification. The undersigned certify that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledge
that no borrowings may be requested at any time or date of determination that
Borrowers are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly financial statements with Compliance Certificate
  Monthly within 30 days   Yes No
10-K with Compliance Certificate
  Within 5 days of filing with SEC but within 120 days FYE   Yes No
10-Q with Compliance Certificate
  Within 5 days of filing with SEC but within 45 days FQE   Yes No
8-K
  Within 5 days after filing with SEC   Yes No
Borrowing Base Certificate (if applicable), A/R & A/P Agings, cash balance
reports, inventory reports
  Monthly within 30 days   Yes No
Annual financial projections
  Prior to FYE for following year   Yes No

7



--------------------------------------------------------------------------------



 



                          Financial Covenant   Required     Actual     Complies
 
Maintain at all times:
                       
Adjusted Quick Ratio, tested monthly
    0.75:1.00       :1.00     Yes No
 
                       
EBITDA (FQ ending 12/31/08)
  $ 2,500,000     $       Yes No
 
                       
EBITDA (FQ ending 3/30/09)
  $ 2,500,000     $       Yes No
 
                       
EBITDA (FQ ending 6/29/09)
  $ 5,000,000     $       Yes No
 
                       
EBITDA (FQ ending 9/28/09)
  $ 7,500,000     $       Yes No
 
                       
EBITDA (FQ ending 12/31/09)
  $ 10,000,000     $       Yes No
 
                       
EBITDA (each fiscal quarter thereafter)
  $ 10,000,000     $       Yes No
 
                       

     Amount and locations of cash, Cash Equivalents and investments:
                                        .
     Other (e.g., legal actions):                                         .
     Set forth in Schedule 1 attached hereto are the calculations supporting the
financial covenants, which are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 
BANK USE ONLY

         
Received by:
       
 
 
 
authorized signer    
 
       
Date:
       
 
 
 
   
 
       
Verified:
       
 
 
 
authorized signer    
 
       
Date:
       
 
 
 
   
 
        Compliance Status:          Yes     No    

[Signatures continued to next page]

8



--------------------------------------------------------------------------------



 



              EV3 ENDOVASCULAR, INC.   EV3 INC.
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            EV3 INTERNATIONAL, INC.   FOXHOLLOW TECHNOLOGIES, INC.
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            MICRO THERAPEUTICS, INC.        

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

9



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower

10



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
SIXTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
ACKNOWLEDGEMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY
December 22, 2008
Silicon Valley Bank
301 Carlson Parkway, Suite 255
Minnetonka, MN 55305
Attn: Jay McNeil

  Re:   Silicon Valley Bank/ev3 Inc.

Gentlemen:
     Reference is made to (i) the Loan and Security Agreement (as amended from
time to time, the “Loan Agreement”), dated as of an Effective Date of June 28,
2006, between Silicon Valley Bank (“Bank”), on the one side, and ev3
Endovascular, Inc., ev3 International, Inc., Micro Therapeutics, Inc., and
FoxHollow Technologies, Inc. (collectively, the “Borrowers”) (FoxHollow
Technologies, Inc. became a party to the Loan Agreement pursuant to the
Assumption Agreement and Fourth Amendment to Loan and Security Agreement, dated
December 14, 2007, entered into among Bank and the Borrowers), on the other
side, and (ii) the Sixth Amendment to Loan and Security Agreement (the
“Amendment”), of substantially even date, between Bank and Borrowers.
(Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement.)
     The undersigned (each a “Guarantor”) are each parties to that certain
Amended Unconditional Guaranty, dated as of December 14, 2007, in favor of Bank
(the “Guaranty”). Each Guarantor agrees that:
     Section 1. It acknowledges and confirms that it has reviewed and approved
the terms and conditions of the Amendment.
     Section 2. It consents to the Amendment and agrees that the Guaranty shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

11



--------------------------------------------------------------------------------



 



     Section 3. It represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.
     Section 4. This agreement may be executed in any number of counterparts and
all such counterparts taken together shall be deemed to constitute one and the
same instrument.
     This agreement, the Guaranty, and the other written agreements entered into
in connection with the Guaranty constitute and contain the entire agreement of
the parties and supersede any and all prior and contemporaneous agreements,
negotiations, correspondence, understandings and communications between the
undersigned and Bank, whether written or oral, respecting the subject matter
hereof. This agreement shall be construed in connection with and as a part of
the Guaranty and the terms of the Guaranty are incorporated herein.
[ Signature Page Follows ]

12



--------------------------------------------------------------------------------



 



             
Guarantor
           
 
            ev3 Inc., a Delaware corporation   Micro Therapeutics International,
Inc., a Delaware Corporation
 
           
By:
  /s/ Patrick D. Spangler   By:   /s/ Patrick D. Spangler
 
           
Name:
  Patrick D. Spangler   Name:   Patrick D. Spangler
Title:
  Senior Vice President, Chief Financial Officer, and Treasurer   Title:  
Treasurer
 
            ev3 Peripheral, Inc., a Minnesota corporation        
 
           
By:
  /s/ Patrick D. Spangler
 
       
Name:
  Patrick D. Spangler        
Title:
  Treasurer        

[Signature Page—Acknowledgement of Sixth Amendment and Reaffirmation of
Guaranty]

13